Title: To Alexander Hamilton from William Seton, 8 March 1794
From: Seton, William
To: Hamilton, Alexander



New York   8 March 1794.
My Dear sir

Late last night I received your favour of the 5th. with the enclosure for Mr. Verplanck, which I have sent him. You may rest assured the most immediate attention shall be paid to what you wish, and the Statements forwarded to you as soon as possible, tho it will take some time as we have to go thro’ so many Ledgers, however not a moment shall be lost, and the Interrogetarys can & will be answered in the most satisfactory manner.
I shall stop making any further purchases of Bank Stock for Mr. Church, but not hearing from you, and the prices being such as I thought it an object, let matters go which way they will, I have since I wrote you purchased for him 21 Shares at 12½—25 Shares at 9½ & 5 Shares at 9 ⅌ Cent—in all 51 Shares, & have drawn for 21 of them at the Exchanges of 5½ & 5 ⅌ Cent above par—& for the remainder have partly engaged the Bills at 5 ⅌ Cent. Considering this Exchange, the Dividend & the prices at which the whole 82 have been purchased, the average is so low that I think the investment cannot fail of being very beneficial & satisfactory. I have kept Mr. Church constantly advised of my transactions & I trust it will meet his approbation.
I am with the greatest respect & esteem   Dear sir   Your Obliged Obed Hue Sert

Wm Seton
Alexr. Hamilton Esqr

